               Case 1:17-cv-06915-LGS Document 93 Filed 11/26/18 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
        UNITED STATES DISTRICT COURT                                       DOC #:
        SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 11/26/2018
        -------------------------------------------------------X
        VICENTE CARRASCO FLORES and
        VALERIYA MUKHINA, individually
        and on behalf of others similarly situated,
                                                                 17 Civ. 06915 (LGS)
                 Plaintiffs,

        -against

        NYC PASTA AND RISOTTO CO. LLC
        (d/b/a RADICCHIO PASTA AND RISOTTO
        CO.), SATINDER SHARMA and DANIEL
        MONTOYA,

                 Defendants.
        -------------------------------------------------------X
                                            MOTION TO WITHDRAW

                PLEASE TAKE NOTICE that, pursuant to Rule 1.4 of the Local Rules for the
        United States District Courts for the Southern and Eastern Districts of New York, I, Brian
        Lehman, attorney for Defendants in the above-entitled action, hereby move to withdraw
        as an attorney of record on the ground that Tanner Bryce Jones will be representing
        defendants in all subsequent proceedings. Mr. Jones has appeared (Dkt. #68) and his
        contact information remains:

                                             T. Bryce Jones
                                          Jones Law Firm, P.C.
                                       450 7th Avenue, Suite 1408
                                         New York, NY 10123
                                            (212) 258-0685
                                        bryce@joneslawnyc.com

                 I hereby request that my name and email be removed from receiving electronic
        filings in this case.

Application DENIED without prejudice to renewal. The application does not state satisfactory reasons for the
withdrawal or displacement and does not specify the posture of the case and whether the attorney is asserting a
retaining or charging lien, as is required by Local Rule 1.4.

Dated: November 26, 2018
       New York, New York
